         Case 4:19-cv-00236-KGB Document 20 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER M. MANION                                                                  PLAINTIFF

v.                             Case No. 4:19-cv-00236-KGB/PSH

ANDREW SAUL, Commissioner of
Social Security Administration                                                       DEFENDANT

                                          JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is considered, ordered and adjudged

that the decision of the Commissioner is affirmed, and plaintiff Christopher M. Manion’s

complaint is dismissed with prejudice. The relief requested is denied.

       It is so adjudged this 21st day of September, 2020.



                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
